DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/24/2022 has been considered and entered into the record.  Independent claims 1 and 15 have been amended to now require a 3D printing bed temperature and 3D extrusion temperature, respectively.  Claims 10, 11, 24, and 25 have been amended to overcome the 112 (b) rejection.  Claims 1–27 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–27 are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet (US 2020/0009786 A1).
Hikmet teaches a method for manufacturing a three-dimensionally printed shell-core filament, wherein the relative glass transition temperatures between the core and shell sections of the filament differ by at least 10oC and the core viscosity is greater than that of the shell.  Hikmet abstract, ¶¶ 22, 26.  The shell and core sections of the filament are polymeric and may at least be compatible.  Id. ¶ 26.
The relative viscosities of the shell and core sections of the Hikmet filament is a  result-effective variable affecting the rate and quality of smoothening at the heating temperature during the finishing stage and allowing good processing during the printing stage.  See Hikmet ¶ 26.   Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
The glass transition temperatures of the core and shell sections of the filament may be 140oC and 70oC, respectively.  Hikmet ¶ 66.  Accordingly, with a core Tg of 140oC, and with a difference between the core and shell Tgs of 10oC, Hikmet renders obvious a shell Tg of 130oC.  Hikmet teaches that at least one of the glass transition and melting point temperatures of the shell section of the filament needs to be lower than those of the core section.  See id. ¶¶ 10–11.  Accordingly, with a lower melting point in the shell section of the filament relative to the core section, it would have been obvious have had equal glass transition temperatures in the shell and core sections of the Hikmet filament because only one of the glass transition and melting point temperatures of the shell section is necessarily less than those of the core section. See id. ¶ 23.  The core section of the filament may comprise thermoplastic polycarbonate and may constitute 60 percent of the filament.  Id. ¶¶ 19, 63.
Substantially all of the inner surface of the shell thermoplastic polymer is in contact with substantially all of the outer surface of the core thermoplastic polymer.  See id. Fig. 2B.  The shell and core sections may be amorphous.  Id. ¶¶ 18, 23–25, 34.  Accordingly, the shell and core polymers each have a crystallinity of 10% or less.
Each of the shell and core sections may be made from a thermoplastic selected from the group consisting of ABS (acrylonitrile butadiene styrene), Nylon (or polyamide), Acetate (or cellulose), PLA (poly lactic acid), terephthalate (such as PET polyethylene terephthalate), Acrylic (polymethylacrylate, Perspex, polymethylmethacrylate, PMMA), polypropylene (or polypropene), polystyrene (PS), PE (such as expanded- high impact-Polythene (or polyethene), Low density (LDPE) High density (HDPE)), PVC (polyvinyl chloride or polychloroethene), polycarbonate (PC), polysulfone, polyether sulfone, polyphenyl sulfone, an imide (such as a poly ether imide).  Id. ¶ 19.
Hikmet’s method for manufacturing a three-dimensionally printed shell-core filament prints the filament on a receiver item, such as print bed that can be also be heated during printing.  Id. ¶¶ 29–30.  The new bed temperature limitation of claim 1 is met as the print bed can be heated to a temperature from at least 50oC to at least 200oC.  Id. ¶ 54.  Hikmet fails to teach a printing the filament at an extrusion temperature of 300–360oC, however, the manufacturing method of Hikmet necessarily heats the polymer of filament to the point of melting in order for the filament to be printed.  See id. ¶¶ 10–15, 59–61.  The Examiner takes the position that the now required extrusion temperature of claim 15 is merely a process limitation and does not lead to a materially different filament than that of Hikmet.  No material difference between the claimed and prior art filament is present because in each case the polymer of the filaments is heated in order to be extruded.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hikmet fails to teach the now claimed printed bed temperature or the extrusion temperature.  As set forth above, Hikmet teaches the print bed can be heated to a temperature from at least 50oC to at least 200oC.  Hikmet ¶ 54.  This print bed temperature range encompasses the claimed print bed range, thereby establishing obviousness.  While, Hikmet fails to teach a printing the filament at an extrusion temperature of 300–360oC, the manufacturing method of Hikmet necessarily heats the polymer of filament to the point of melting in order for the filament to be printed.  See id. ¶¶ 10–15, 59–61.  The Examiner takes the position that the now required extrusion temperature of claim 15 is merely a process limitation and does not lead to a materially different filament than that of Hikmet.  No material difference between the claimed and prior art filament is present because in each case the polymer of the filaments is heated in order to be extruded.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786